Citation Nr: 1804287	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-25 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma

THE ISSUE

Entitlement to a rating in excess of 70 percent for post-traumatic stress disorder (PTSD).

ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the Army National Guard from August 1989 to December 1989 and in the U.S. Army from October 2002 to August 2003 and from March 2006 to June 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran perfected an appeal in February 2017 for additional issues, including entitlement to increased ratings for traumatic headaches and bilateral hearing loss, and earlier effective dates for the grant of service connection for sleep apnea and for the grant of eligibility for Dependents' Education Assistance.  Prior to certification of this issues, in a November 2017 correspondence, the Veteran withdrew his appeal. 

In May 2016, the Board remanded the issue on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

FINDING OF FACT

In a written and signed statement received in December 2016, prior to the promulgation of a Board decision, the Veteran withdrew his claim for entitlement to a disability rating in excess of 70 percent for PTSD. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to a disability rating in excess of 70 percent for PTSD have been met. 38 U.S.C. § 7105 (b) (2), (d) (5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105 (2012), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision. Withdrawal may be made by the veteran or by his or her authorized representative. 38 C.F.R. § 20.204 (2017).

In December 2016, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran withdrawing the claim on appeal. Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal further as to this issue.

ORDER

The appeal for entitlement to a disability rating in excess of 70 percent for PTSD is dismissed.


____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


